Exhibit 10.17

SUPPLEMENTAL EXECUTIVE

RETIREMENT PLAN

CRESCENT BANK AND TRUST COMPANY

Jasper, Georgia

Effective September 1, 2007



--------------------------------------------------------------------------------

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Supplemental Executive Retirement Plan (the “Plan”) is effective as of
September 1, 2007. This Plan formalizes the agreements by and between CRESCENT
BANK AND TRUST COMPANY (the “Bank”), a state chartered commercial bank, and
certain key employees, hereinafter referred to as “Executive(s)”, who have been
selected and approved by the Bank to participate in this Plan and who have
evidenced their participation by execution of a Supplemental Executive
Retirement Joinder Agreement (“Joinder Agreement”) in a form provided by the
Bank. This Plan replaces the individual Executive Supplemental Retirement Plan
Agreements between the Bank and Executives and is intended to comply with
Internal Revenue Code (“Code”) Section 409A and any regulatory or other guidance
issued under such Section. Any reference herein to the “Company” shall mean
CRESCENT BANKING COMPANY. The Company shall be a signatory to this Plan for the
sole purpose of guaranteeing the Bank’s performance hereunder.

W I T N E S S E T H :

WHEREAS, Executives are employed by the Bank; and

WHEREAS, the Bank recognizes the valuable services heretofore performed for it
by such Executives and wishes to encourage their continued employment and to
provide them with additional incentive to achieve corporate objectives; and

WHEREAS, the Bank and each Executive previously entered into an Executive
Supplemental Retirement Plan Agreement pursuant to which the Bank offered
Executive an “indexed retirement benefit” (collectively, such agreements are
referred to as an “Indexed Retirement Plan”; and

WHEREAS, the Bank finds the so-called “Indexed Retirement Plan” cumbersome and
difficult to administer and has determined that it generally fails to provide
the level of retirement benefit expected by Executives; and

WHEREAS, the Bank desires to replace the Indexed Retirement Plan with a
Supplemental Executive Retirement Plan for current Executives in order to modify
the plan design into a “defined benefit” arrangement that provides greater
certainty to Executive as to benefits available at retirement and to bring it
into compliance with new Section 409A of the Internal Revenue Code (“Code”); and

WHEREAS, the Bank intends this Plan to be considered an unfunded arrangement,
maintained primarily to provide supplemental retirement income for its
Executives, members of a select group of management or highly compensated
employees of the Bank, for tax purposes and for purposes of the Employee
Retirement Income Security Act of 1974, as amended; and

WHEREAS, the Bank has adopted this Supplemental Executive Retirement Plan which
controls all issues relating to Supplemental Retirement Benefits as described
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and Executive agree as follows:

SECTION I

DEFINITIONS

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

 

1.1 “Accrued Benefit” means that portion of the Supplemental Retirement Benefit
which is expensed and accrued under generally accepted accounting principles
(GAAP).

 

1.2 “Act” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

1.3 “Administrator” means the Bank and/or its Board.

 

1.4 “Bank” means CRESCENT BANK AND TRUST COMPANY and any successor thereto.

 

1.5 “Beneficiary” means the person or persons (and their heirs) designated by an
Executive as the Beneficiary to whom the deceased Executive’s benefits are
payable. Such beneficiary designation shall be made on the form attached hereto
as Exhibit A and filed with the Plan Administrator. If no Beneficiary is so
designated, then Executive’s Spouse, if living, will be deemed the Beneficiary.
If Executive’s Spouse is not living, then the Children of Executive will be
deemed the Beneficiaries and will take on a per stirpes basis. If there are no
living Children, then the Estate of Executive will be deemed the Beneficiary.

 

1.6 “Benefit Age” shall be the birthday on which Executive attains the age set
forth in Executive’s Joinder Agreement, on which he or she becomes entitled to
the Supplemental Retirement Benefit.

 

1.7

“Benefit Eligibility Date” shall be the later of (1) the 1st day of the month
following the month in which Executive attains the Benefit Age, or (ii) the 1st
day of the month following the month in which Executive actually has a
Separation from Service. Notwithstanding the above, the Executive may elect in
the Executive’s Joinder Agreement that the Supplemental Retirement Benefit be
paid to the Executive on a the 1st day of the month following attainment of
Benefit Age, without regard to whether the Executive has a Separation from
Service, and such date shall be the Benefit Eligibility Date, provided, however,
that if an Executive attains his or her Benefit Age in 2007, January 1, 2008
shall be the Benefit Eligibility Date.

 

1.8 “Board” shall mean the Board of Directors of the Bank, unless specifically
noted otherwise.

 

1.9

“Cause” shall mean: (i) the willful and continued failure of Executive to
perform substantially Executive’s duties with the Bank (other than any such
failure resulting from incapacity due to physical or mental illness, and
specifically excluding any failure by Executive, after reasonable efforts, to
meet performance expectations), after a written demand for substantial
performance is delivered to Executive by the Bank’s Board, which demand
specifically identifies the manner in which such Board believes that Executive
has not substantially performed Executive’s duties, or (ii) the willful engaging
by Executive in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Bank. For purposes of this provision, no act or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Bank. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Bank shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Bank. The cessation of
employment of Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-fourths of the entire membership
of the Board of the Bank at a meeting of such Board called and held for such
purpose (after reasonable notice is provided to Executive and Executive is given
an opportunity, together with counsel, to

 

2



--------------------------------------------------------------------------------

  be heard before such Board), finding that, in the good faith opinion of such
Board, Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.

 

1.10 A “Change in Control” of the Bank or the Company shall mean (1) a change in
ownership of the Bank or the Company under paragraph (i) below, or (2) a change
in effective control of the Bank or the Company under paragraph (ii) below, or
(3) a change in the ownership of a substantial portion of the assets of the Bank
or the Company under paragraph (iii) below:

 

  (i) Change in the ownership of the Bank or the Company. A change in the
ownership of the Bank or the Company shall occur on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such corporation.

 

  (ii) Change in the effective control of the Bank or the Company. A change in
the effective control of the Bank or the Company shall occur on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Bank or the Company possessing
30% or more of the total voting power of the stock of the Bank or the Company;
or (B) a majority of members of the Bank or the Company’s Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s Board of
Directors prior to the date of the appointment or election, provided that this
sub-section (B) is inapplicable where a majority shareholder of the Bank or the
Company is another corporation.

 

  (iii) Change in the ownership of a substantial portion of the Bank’s or the
Company’s assets. A change in the ownership of a substantial portion of the
Bank’s or the Company’s assets shall occur on the date that any one person, or
more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Bank or the Company that have a total gross fair market
value equal to more than 40% of the total gross fair market value of all of the
assets of the Bank or the Company immediately prior to such acquisition. For
this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

  (iv) For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation
Section 1.409A-3(i)(5), except to the extent that such regulations are
superseded by subsequent guidance.

 

3



--------------------------------------------------------------------------------

1.11 “Children” means Executive’s children, or the issue of any deceased
Children, then living at the time payments are due the Children under this Plan.
The term “Children” shall include both natural and adopted Children.

 

1.12 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.13 “Disability Benefit” means the monthly benefit payable to Executive in
accordance with Section 3.6 hereof following a determination that Executive is
disabled.

 

1.14 “Effective Date” of this Plan shall be September 1, 2007. As of the
Effective Date, this Plan supersedes and replaces, with respect to current
Executives, the Indexed Retirement Plan.

 

1.15 “Estate” means the estate of Executive.

 

1.16 “Executive” means the executive officer who has been selected and approved
by the Board to participate in the Plan.

 

1.17 “Interest Factor,” unless specifically designated otherwise in this
Subsection or in another place in this Plan, means monthly compounding or
discounting, as applicable, at six percent (6%). For purposes of determining the
present value of the amount necessary to contribute to a rabbi trust to fund
Executive’s benefit in the event of a Change in Control, the Interest Factor
shall mean 120% of the semiannual applicable federal rate (AFR) as determined
under Code Section 1274(d).

 

1.18 “Joinder Agreement” means the Supplemental Executive Retirement Plan
Joinder Agreement between Executive and the Bank which sets forth the
particulars of Executive’s Supplemental Retirement Benefit and/or other benefits
to which Executive or Executive’s Beneficiary become entitled under the Plan.

 

1.20 “Payout Period” means the time frame during which benefits payable
hereunder shall be distributed. Unless otherwise set forth herein or in
Executive’s Joinder Agreement, payments generally shall be made in monthly
installments for 180 months commencing within thirty (30) days following the
occurrence of the event which triggers distribution or as set forth in the
applicable Section hereof, or if Executive is a Specified Employee and the
distribution is due to Separation from Service (other than due to death or
Disability), commencing on the first business day of the seventh month following
such Separation from Service and continuing for the period set forth in
Executive’s Joinder Agreement. For purposes of Code Section 409A, the payments
due hereunder shall be deemed a single payment. If elected by Executive upon
execution of the Joinder Agreement, an Executive’s (or Beneficiary’s) benefit
may be paid in a single lump payment.

 

1.21 “Plan Year” shall mean the calendar year.

 

1.22

“Separation from Service” (or “Separate from Service”) means Executive’s death,
retirement or other termination of employment with the Bank within the meaning
of Code Section 409A. No Separation from Service shall be deemed to occur due to
military leave, sick leave or other bona fide leave of absence if the period of
such leave does not exceed six months or, if longer, so long as Executive’s
right to reemployment is provided by law or contract. If the leave exceeds six
months and Executive’s right to reemployment is not provided by law or by
contract, then Executive shall have a Separation from Service on the first date
immediately following such six - month period.

 

4



--------------------------------------------------------------------------------

  Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Bank and Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20% of the average level of bona fide services
performed over the immediately preceding 36 months (or such lesser period of
time in which Executive performed services for the Bank). The determination of
whether an Executive has had a Separation from Service shall be made by applying
the presumptions set forth in the Treasury Regulations under Code Section 409A.

 

1.23 “Specified Employee” means, in the event the Bank or any corporate parent
is or becomes publicly traded, a “Key Employee” as such term is defined in Code
Section 416(i) without regard to paragraph 5 thereof. Notwithstanding anything
to the contrary herein, in the event an Executive is a Specified Employee and
becomes entitled to a payment hereunder due to Separation from Service for any
reason (other than death or Disability), the payments to such Executive shall
not commence until the first day of the seventh month following such Separation
from Service. Whether and the extent to which a person is a Specified Employee
shall be determined on the “Specified Employee Determination Date” which shall
be December 31 of each calendar year and shall be applicable commencing on the
following April 1, in accordance with the rules set forth in the Treasury
Regulations under Code Section 409A.

 

1.24 “Spouse” means the individual to whom Executive is legally married at the
time of Executive’s death, provided, however, that the term “Spouse” shall not
refer to an individual to whom Executive is legally married at the time of death
if Executive and such individual have entered into a formal separation agreement
(provided that such separation agreement does not provide otherwise or state
that such individual is entitled to a portion of the benefit hereunder) or
initiated divorce proceedings.

 

1.25 “Supplemental Retirement Benefit” means an annual amount (before taking
into account federal and state income taxes) payable commencing at Executive’s
Benefit Age equal to the amount set forth in Executive’s Joinder Agreement. The
Supplemental Retirement Benefit shall be payable in monthly installments
throughout the Payout Period, or if elected by Executive, in a lump sum.
Notwithstanding anything herein to the contrary, in the event of a Change in
Control, and assuming that the conditions set forth in Section 3.4 hereof have
been satisfied, Executive shall be entitled to the Supplemental Retirement
Benefit.

 

1.26 “Survivor’s Benefit” means an annual amount payable to the Beneficiary in
monthly installments throughout the Payout Period, equal to the amount
designated in Executive’s Joinder Agreement.

SECTION II

ESTABLISHMENT OF RABBI TRUST

The Bank intends to establish a rabbi trust into which the Bank intends to
contribute assets which shall be held therein, subject to the claims of the
Bank’s creditors in the event of the Bank’s “Insolvency” as defined in the
agreement which establishes such rabbi trust, until the contributed assets are
paid to Executives and their Beneficiaries in such manner and at such times as
specified in this Plan. It is the intention of the Bank to make contributions to
the rabbi trust to provide the Bank with a source of funds to assist it in
meeting the liabilities of this Plan. To the extent the language in this Plan is
modified by the language in the rabbi trust agreement, the rabbi trust agreement
shall supersede this Plan. Any contributions to the rabbi trust shall be made
during each Plan Year in accordance with the rabbi trust agreement. The amount
of such contribution(s) shall be equal to the full present value of all benefit

 

5



--------------------------------------------------------------------------------

accruals under this Plan, if any, less: (i) previous contributions made on
behalf of Executive to the rabbi trust, and (ii) earnings to date on all such
previous contributions. In the event of a Change in Control, the Bank shall
transfer to the rabbi trust within thirty (30) days prior to such Change in
Control, the present value (applying the Interest Factor applicable to a Change
in Control) of an amount sufficient to fully fund the Supplemental Retirement
Benefit for each Executive covered by this Plan.

SECTION III

BENEFITS

 

3.1 Retirement Benefit. If Executive is in service with the Bank until reaching
his Benefit Age, Executive shall be entitled to the Supplemental Retirement
Benefit. Such benefit shall commence on Executive’s Benefit Eligibility Date and
shall be payable in monthly installments throughout the Payout Period, unless
Executive has elected a lump sum payment at the time of execution of the Joinder
Agreement. In the event Executive dies at any time after attaining his Benefit
Age, but prior to completion of all such payments due and owing hereunder, the
Bank shall pay to Executive’s Beneficiary a continuation of the monthly
installments for the remainder of the Payout Period.

 

3.2 Survivor’s or Death Benefit.

 

  (a) If Executive dies prior to Separation from Service but while employed at
the Bank, Executive’s Beneficiary shall be entitled to the Survivor’s Benefit.
The Survivor’s Benefit shall commence within thirty (30) days of Executive’s
death and shall be payable in monthly installments throughout the Payout Period.
Notwithstanding the foregoing, Executive may elect at the time of execution of
Executive’s Joinder Agreement to have the present value of the Survivor’s
Benefit paid in a lump sum payment commencing within thirty (30) days of
Executive’s death. The lump sum payment payable to Executive’s Beneficiary shall
be the present value of the monthly installments otherwise payable.

 

  (b) If Executive dies following Separation from Service but prior to the
commencement of benefit payments to Executive, Executive’s Beneficiary shall be
entitled to the payment of the amount otherwise payable to Executive under the
applicable Sub-section of this Section III, commencing within thirty (30) days
of Executive’s death and payable, except in the case of a Separation from
Service under Section 3.3 hereof, in monthly installments over the Payout
Period. Notwithstanding the foregoing, Executive may elect at the time of
execution of Executive’s Joinder Agreement to have the present value of such
amount paid in a lump sum payment to his or her Beneficiary.

 

3.3 Voluntary or Involuntary Separation from Service Prior to Benefit Age. If
Executive has a voluntary or involuntary Separation from Service prior to the
attainment of Benefit Age, Executive shall be entitled to Executive’s Accrued
Benefit, determined at set forth herein. The Accrued Benefit, determined at
Executive’s Separation from Service, shall be increased annually by the Interest
Factor until Executive’s Benefit Age (such annually increased amount shall
become the “Accrued Benefit”). Thereafter, the Accrued Benefit shall be paid in
a lump sum payment at Executive’s Benefit Eligibility Date. In the event
Executive dies prior to his or her Benefit Age, or prior to the payment of the
amount due hereunder, the Bank shall pay Executive’s Accrued Benefit, determined
at the time of his death, to Executive’s Beneficiary in a lump sum payment
within thirty (30) days of Executive’s death.

 

6



--------------------------------------------------------------------------------

3.4 Benefit Payable Following a Change in Control.

 

  (a) If a Change in Control occurs, Executive shall be entitled to the full
Supplemental Retirement Benefit, payable in monthly installments commencing at
Executive’s Benefit Age, over the Payout Period. Notwithstanding the foregoing,
Executive may elect to receive a lump sum payment equal to the present value of
Executive’s benefit, payable either at Executive’s Benefit Age or within 30 days
following the Change in Control (without consideration to Separation from
Service), provided, however, that such alternative form of distribution shall be
the discounted present value (using the Interest Factor) of the monthly
installments payable at Executive’s Benefit Age, and provided further, that for
purposes of determining present value, the Interest Factor applicable to a
Change in Control shall apply. Such election, if made, shall be made upon
initial entry into the Plan.

 

  (b) In the event that Executive dies at any time following a Change in
Control, but prior to completion of all such payments due and owing hereunder,
the Bank, or its successor, shall pay to Executive’s Beneficiary the amounts
otherwise due to Executive. If payments have not commenced to Executive, the
Beneficiary shall be entitled to Executive’s full Supplemental Retirement
Benefit, payable within thirty days of Executive’s death in accordance with
Section 3.2(b) hereof.

 

3.5 Termination for Cause. If Executive is terminated for Cause, all benefits
under this Plan shall be forfeited by Executive and Executive’s participation in
this Plan shall become null and void.

 

3.6 Disability Benefit. Notwithstanding any other provision hereof, if Executive
terminates employment due to Disability prior to his or her Benefit Age,
Executive shall be entitled to receive the Disability Benefit hereunder.
Executive shall be deemed to “Disabled” or to have a “Disability” in any case in
which it is determined:

 

  (a) by a duly licensed physician selected by the Bank, that Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death, or last for a continuous period of not less than 12 months;

 

  (b) by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or last for a continuous period of not
less than 12 months, that the Executive is receiving income replacement benefits
for a period of not less than three months under an accident and health plan
covering employees of Executive’s employer; or

 

  (c) by the Social Security Administration, that Executive is totally disabled.

The Disability Benefit shall be equivalent to Executive’s Accrued Benefit at
time of Disability, increased annually by the Interest Factor until Executive’s
Benefit Eligibility Date (such increased amount to become the “Accrued Benefit”
for all purposes hereunder). At Executive’s Benefit Eligibility Date, the
Accrued Benefit shall be annuitized, using the Interest Factor, and shall be
paid over the Payout Period commencing at the later of age 65 or the date the
Disability is determined. At Executive’s request, the Disability Benefit may be
paid in a lump sum payment within thirty (30) days of the Disability
determination, provided that the election of payment in a lump sum is made at
the time of execution of Executive’s Joinder Agreement. In the event Executive
dies after the Disability Benefit has commenced but before it is fully paid,
Executive’s Beneficiary shall receive the remainder of the payments over the
remaining Payout Period. In the event Executive dies at any time after
termination of employment due to Disability but prior to commencement of the
Disability Benefits, the Bank shall pay Executive’s Accrued Benefit (determined
at the time of Executive’s death) to Executive’s Beneficiary in accordance with
the provisions of Section 3.2(b) hereof.

 

7



--------------------------------------------------------------------------------

3.7 Additional Death Benefit - Burial Expense. In addition to the
above-described death benefits, upon Executive’s death, Executive’s Beneficiary
shall be entitled to receive a one-time lump sum death benefit in the amount of
Ten Thousand ($10,000.00) Dollars. This benefit shall be provided specifically
for the purpose of providing payment for burial and/or funeral expenses of
Executive. Such death benefit shall be payable within thirty (30) days of
Executive’s death. Executive’s Beneficiary shall not be entitled to such benefit
if Executive is terminated for Cause prior to death.

SECTION IV

BENEFICIARY DESIGNATION

Executive shall make an initial designation of primary and secondary
Beneficiaries upon execution of his Joinder Agreement and shall have the right
to change such designation, at any subsequent time, by submitting to the
Administrator, in substantially the form attached as Exhibit A, a written
designation of primary and secondary Beneficiaries. Any Beneficiary designation
made subsequent to execution of the Joinder Agreement shall become effective
only when receipt thereof is acknowledged in writing by the Administrator.

SECTION V

EXECUTIVE’S RIGHT TO ASSETS:

ALIENABILITY AND ASSIGNMENT PROHIBITION

At no time shall Executive be deemed to have any lien, right, title or interest
in or to any specific investment or asset of the Bank. The rights of Executive,
any Beneficiary, or airy other person claiming through Executive under this
Plan, shall be solely those of an unsecured general creditor of the Bank.
Executive, the Beneficiary, or any other person claiming through Executive,
shall only have the right to receive from the Bank those payments so specified
under this Plan. Neither Executive nor any Beneficiary under this Plan shall
have any power or right to transfer, assign, anticipate, hypothecate, mortgage,
commute, modify or otherwise encumber in advance any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony or separate maintenance owed by Executive or
his Beneficiary, nor be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise.

SECTION VI

ACT PROVISIONS

 

6.1 Named Fiduciary and Administrator. The Bank shall be the Named Fiduciary and
Administrator of this Plan. As Administrator, the Bank shall be responsible for
the management, control and administration of the Plan as established herein.
The Administrator may delegate to others certain aspects of the management and
operational responsibilities of the Plan, including the employment of advisors
and the delegation of ministerial duties to qualified individuals.

 

6.2

Claims Procedure and Arbitration. In the event that benefits under this Plan are
not paid to Executive (or to his Beneficiary in the case of Executive’s death)
and such claimants feel they are entitled to receive such benefits, then a
written claim must be made to the Administrator within sixty (60) days from the
date payments are refused. The Administrator shall review the written claim and,
if the claim is denied, in whole or in part, they shall provide in writing,
within thirty

 

8



--------------------------------------------------------------------------------

(30) days of receipt of such claim, their specific reasons for such denial,
reference to the provisions of this Plan or the Joinder Agreement upon which the
denial is based, and any additional material or information necessary to perfect
the claim. Such writing by the Administrator shall further indicate the
additional steps which must be undertaken by claimants if an additional review
of the claim denial is desired.

If claimants desire a second review, they shall notify the Administrator in
writing within thirty (30) days of the first claim denial. Claimants may review
this Plan, the Joinder Agreement or any documents relating thereto and submit
any issues and comments, in writing, they may feel appropriate. In its sole
discretion, the Administrator shall then review the second claim and provide a
written decision within thirty (30) days of receipt of such claim. This decision
shall state the specific reasons for the decision and shall include reference to
specific provisions of this Plan or the Joinder Agreement upon which the
decision is based.

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Joinder Agreement or the meaning and effect of
the terms and conditions thereof, it shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

SECTION VII

MISCELLANEOUS

 

7.1 No Effect on Employment Rights. Nothing contained herein will confer upon
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with Executive without regard
to the existence of the Plan.

 

7.2 State Law. The Plan is established under, and will be construed according
to, the laws of the State of Georgia, to the extent such laws are not preempted
by the Act and valid regulations published thereunder.

 

7.3 Severability and Interpretation of Provisions. In the event that any of the
provisions of this Plan or portion hereof are held to be inoperative or invalid
by any court of competent jurisdiction, or in the event that any provision is
found to violate Code Section 409A and would subject Executive to additional
taxes and interest on the amounts deferred hereunder, or in the event that any
legislation adopted by any governmental body having jurisdiction over the Bank
would be retroactively applied to invalidate this Plan or any provision hereof
or cause the benefits hereunder to be taxable, then: (1) insofar as is
reasonable, effect will be given to the intent manifested in the provisions held
invalid or inoperative, and (2) the validity and enforceability of the remaining
provisions will not be affected thereby. In the event that the intent of any
provision shall need to be construed in a manner to avoid taxability, such
construction shall be made by the Administrator in a manner that would manifest
to the maximum extent possible the original meaning of such provisions.

 

7.4 Incapacity of Recipient. In the event Executive is declared incompetent and
a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Plan to which such Executive is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

 

7.5

Unclaimed Benefit. Executive shall keep the Bank informed of his or her current
address and the current address of his Beneficiaries. If the location of
Executive is not made known to the Bank,

 

9



--------------------------------------------------------------------------------

  the Bank shall delay payment of Executive’s benefit payment(s) until the
location of Executive is made known to the Bank; however, the Bank shall only be
obligated to hold such benefit payment(s) for Executive until the expiration of
five (5) years. Upon expiration of the five (5) year period, the Bank may
discharge its obligation by payment to Executive’s Beneficiary. If the location
of Executive’s Beneficiary is not known to the Bank, Executive and his
Beneficiary(ies) shall thereupon forfeit any rights to the balance, if any, of
any benefits provided for such Executive and/or Beneficiary under this Plan.

 

7.6 Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of the Bank shall be personally liable to Executive or any
other person for any claim, loss, liability or expense incurred in connection
with the Plan.

 

7.7 Gender. Whenever in this Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

7.8 Effect on Other Corporate Benefit Plans. Nothing contained in this Plan
shall affect the right of Executive to participate in or be covered by any
qualified or nonqualified pension, profit sharing, group, bonus or other
supplemental compensation or fringe benefit agreement constituting a part of the
Bank’s existing or future compensation structure.

 

7.9 Suicide. Notwithstanding anything to the contrary in this Plan, if an
Executive’s death results from suicide, whether sane or insane, within
twenty-six (26) months after the execution of his Joinder Agreement, the maximum
benefit payable to Executive’s Beneficiary will be Executive’s Accrued Benefit
at the time of his or her death.

 

7.10 Inurement. This Plan shall be binding upon and shall inure to the benefit
of the Bank, its successors and assigns, and Executive, his successors, heirs,
executors, administrators, and Beneficiaries.

 

7.11 Acceleration of Payments. Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department. Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal Government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of Executive to the Bank; (vii) in satisfaction of
certain bona fide disputes between Executive and the Bank; or (viii) for any
other purpose set forth in the Treasury Regulations and subsequent guidance.

 

7.12 Headings. Headings and sub-headings in this Plan are inserted for reference
and convenience only and shall not be deemed a part of this Plan.

 

10



--------------------------------------------------------------------------------

7.13 12 U.S.C. § 1828(k). Any payments made to Executive pursuant to this Plan
or otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.

 

7.14 Payment of Employment and Code Section 409A Taxes. Any distribution under
this Plan shall be reduced by the amount of any taxes required to be withheld
from such distribution. This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment-related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code
Section 409A and the regulations and other guidance promulgated thereunder. In
the latter case, such payments shall not exceed the amount required to be
included in income as the result of the failure to comply with the requirements
of Code Section 409A.

SECTION VIII

AMENDMENT/TERMINATION

 

8.1 This Plan shall not be amended or modified at any time, in whole or part,
without the mutual written consent of Executive and the Bank, except to the
extent necessary to comply with applicable laws.

 

8.2 Termination of Plan.

(a) Partial Termination. The Board may partially terminate the Plan by freezing
future accruals if, in its judgment, the tax or accounting effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Bank, provided, however, the Plan may not be terminated
following a Change in Control unless the Executives consent.

(b) Complete Termination. Subject to the requirements of Code Section 409 A, in
the event of complete termination of the Plan, the Plan shall cease to operate
and the Bank shall pay out to Executive his benefit as if Executive had
terminated employment as of the effective date of the complete termination. Such
complete termination of the Plan shall occur only under the following
circumstances and conditions:

 

  (i) The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(l)(A), provided that the amounts deferred under
the Plan (e.g., the Accrued Benefit) are included in Executive’s gross income in
the latest of (i) the calendar year in which the Plan terminates; (ii) the
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

 

  (ii) The Board may terminate the Plan by Board action occurring within the 30
days preceding a Change in Control (but not following a Change in Control),
provided that the Plan shall only be treated as terminated if all substantially
similar arrangements sponsored by the Bank are terminated so that Executive and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the termination of the arrangements. Following
the termination of the Plan, the amount payable to Executive shall be the amount
to which Executive is entitled upon a Change in Control, as set forth in
Executive’s Joinder Agreement.

 

11



--------------------------------------------------------------------------------

SECTION IX

EXECUTION

 

9.1 This Plan sets forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Plan.

 

9.2 This Plan shall be executed in duplicate, each copy of which, when so
executed and delivered, shall be an original, but both copies shall together
constitute one and the same instrument.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed on this 20 day
of September, 2007.

 

ATTEST:     CRESCENT BANK AND TRUST COMPANY

/s/ Janie Whitfield

    By:   /s/ J. Donald Boggus, Jr. Secretary     Title:   CEO ATTEST:    
CRESCENT BANKING COMPANY

/s/ Janie Whitfield

    By:   /s/ J. Donald Boggus, Jr. Secretary     Title:   CEO

 

13